UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2007 Commission File Number TOP TANKERS INC. (Translation of registrant’s name into English) 1, Vassilissis Sofias Meg. Alexandrou Str. 151 24 Maroussi Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes []No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): . INFORMATION CONTAINED IN THIS FORM 6-K REPORT Included in this report on Form 6-K as Exhibit 1 is the Company’s discussion with respect to its recent agreement to acquire three drybulk vessels and issues related thereto. This Form 6-K is hereby incorporated by reference to the Company’s registration statement on Form F-3 filed on August 1, 2005 (Registration No. 333-127086). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOP TANKERS INC. Dated: July 24, 2007 By /s/ Evangelos Pistiolis Name:Evangelos Pistiolis Title:Chief Executive Officer Exhibit 1 Our Company We are a provider of international seaborne transportation services, carrying petroleum products and crude oil and, after the delivery of the Identified Vessels described below, drybulk commodities for the steel, electric utility, construction and agri-food industries.Our fleet consists of 25 vessels (including 13 vessels sold and leased back), consisting of 10 double-hull Handymax tankers and 12 double-hull Suezmax tankers, with a total cargo carrying capacity of approximately 2.3 million dwt and, when delivered to us, three drybulk vessels, consisting of one Supramax vessel, one Panamax vessel and one Handymax vessel, with a total cargo carrying capacity of 0.17 million dwt. Our Handymax tankers carry refined petroleum products, such as gasoline, jet fuel, kerosene, naphtha and heating oil, and our Suezmax tankers carry crude oil. 100% of our current tanker fleet is double-hull.Our drybulk vessels will carry drybulk cargoes such as iron ore, coal, grains, steel products, fertilizer, cement, bauxite, sugar and scrap metals. We actively manage the deployment of our fleet between spot market voyage charters, which generally last from several days to several weeks, and time charters, which can last up to several years.87% of our current tanker fleet by dwt are sister ships, which enhances the revenue generating potential of our fleet by providing us with operational and scheduling flexibility.Sister ships also increase our operating efficiencies because technical knowledge can be applied to all vessels in a series and create cost efficiencies and economies of scale when ordering spare parts, supplying and crewing those vessels. We have agreed to acquire three drybulk carriers, which we will refer to as the Identified Vessels, from their current owners for a total purchase price of approximately $149.1 million. The acquisition of these vessels is financed in part through the proceeds of a recently completed offering of 4.3 million shares of our common stock and in part through new loan facilities. The Identified Vessels, a Supramax vessel of 51,200 dwt built in 2002, a Panamax vessel of 73,506 dwt built in 1995 and a Handymax vessel of 45,526 dwt built in 2000, are expected to be delivered to us between September 2007 and January 2008.We have agreed to deploy two of the drybulk carriers on time charters for a period of 24-26 months for the Panamax vessel and for a period of 14-16 months for the Handymax vessel.Daily net rates under these charters are $29,700 per day for the Panamax vessel and $22,000 for the Handymax vessel.The Supramax vessel will be bareboat chartered to the sellers of the vessel for a period of 18 months at a daily net rate of $25,650. Our acquisition of the Identified Vessels, will increase the size of our combined fleet to 25 vessels, representing approximately 2.5 million dwt. Unless indicated otherwise, references to our combined fleet are to our fleet of vessels after giving effect to the purchase of the Identified Vessels and the Repurchased Vessels, discussed below, which together with our current fleet we refer to our Combined Fleet.After the acquisition of the Identified Vessels and the repurchase of the Repurchased Vessels, we will own 12 of the 25 vessels in our Combined Fleet. Our Fleet As of July 20, 2007, our fleet consisted of 25 vessels (including 13 vessels sold and leased back), comprised of 10 double-hull Handymax product tankers and 12 double-hull Suezmax tankers, with a total cargo carrying capacity of approximately 2.3 million dwt, and three drybulk vessels, one Supramax, one Panamax and one Handymax, to be delivered to us between September 2007 and January 2008 with a total cargo capacity of approximately 0.17 million dwt. During 2006, we sold and leased back 4 double-hull Handymax, 4 double-hull Suezmax and 5 double-hull Suezmax tankers for a period of 5 years, 5 years and 7 years, respectively. Additionally, we sold 3 double-hull Handymax tankers and we entered into an agreement with SPP Shipbuilding Co. Ltd of the Republic of Korea for the construction of six Product / Chemical tankers for a consideration of approximately $285.4 million, which will be funded with secured credit lines and working capital and are scheduled to be delivered during the first and second quarters of 2009. In March of 2007, we sold the M/T Errorless to an unaffiliated third party for a gain of approximately $2.0 million. In May 2007, the Handymax tanker M/T
